NUMBER 13-07-00376-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FRANCISCO GUTIERREZ,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

       A jury found appellant, Francisco Gutierrez, guilty of aggravated assault with a

deadly weapon.      See TEX . PENAL CODE ANN . § 22.02(a)(2) (Vernon Supp. 2007).

Appellant’s counsel has filed a brief with this Court asserting there is no basis for appeal.

We agree, and affirm the trial court’s judgment.
                       I. COMPLIANCE WITH ANDERS V . CALIFORNIA

       Appellant’s counsel filed an Anders brief in which she has concluded that there is

nothing that merits review on direct appeal. Anders v. California, 386 U.S. 738, 744

(1967). Appellant’s brief meets the requirements of Anders. Id. at 744-45; see High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with

Anders, counsel presented a professional evaluation of the record and referred this Court

to what, in her opinion, are all issues which might arguably support an appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812. Counsel informed this Court that: (1) she diligently read and

reviewed the record and the circumstances of appellant’s conviction; (2) she believes that

there are no arguable grounds to be advanced on appeal; and (3) she forwarded to

appellant a copy of the brief filed in support of his motion to withdraw, with a letter

informing appellant of his right to review the record and file a pro se brief. See Anders, 386
U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991);

High, 573 S.W.2d at 813. No pro se brief has been filed by Gutierrez.

                                  II. INDEPENDENT REVIEW

       The Supreme Court advised appellate courts that upon receiving a “frivolous appeal”

brief, they must conduct “a full examination of all the proceedings to decide whether the

case is wholly frivolous.” Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra v. State, 93
S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.). Accordingly, we have carefully

reviewed the record and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005); Stafford, 813 S.W.2d at

509. We agree with counsel that the appeal is wholly frivolous and without merit. See

                                              2
Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       An appellate court may grant counsel’s motion to withdraw in connection with an

Anders brief. Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); Stafford,
813 S.W.2d at 511 (noting that Anders brief should be filed with request to withdraw from

case); see In re Shulman 252 S.W.3d 403, *21-22 (Tex. Crim. App. 2008) (official pinpoint

not designated). We grant counsel’s motion to withdraw. We order counsel to advise

appellant promptly of the disposition of the case and the availability of discretionary review.

See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).




                                                   ROGELIO VALDEZ
                                                   Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 29th day of July, 2008.




                                              3